Case 7:14-cr-00768-VB Document 468 Filed 07/10/20 Page 1 of1
Case 7:14-cr-00768-VB Document 466-1 Filed 07/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

ee amerarnmeenianes 11am

ee i
14 -CR-(1768 (VLB)

      

-against-

Mykai Davis

 

Defendant Mykai Davis hereby voluntarily
consents to participate in the Sentencing proceeding via X___ videoconferencing or __X__

teleconferencing

Malar Dans ( ky VB) a Cia be woler

Defendant’s Signature Defendant’ Counsel’s Signature 7 & 2020
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_Mykai Davis __Guy Oksenhendler
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or VLU conferencifg technology.

7 | (0 | V0
Date U.S. District Judge /U-S-twraptstrare tude

 

 
